EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1 and 15, Weisbuch discloses a method (paragraph [0020]) / a computer program product comprising a non-transitory computer readable medium having instructions therein (paragraph [0010]), comprising: 
obtaining (i) a plurality of images of a substrate, each of the images comprising a printed pattern corresponding to a reference pattern (paragraphs [0008], [0022]-[0023]), (ii) an averaged image of the plurality of images (paragraph [0022]), and (iii) a composite contour of printed patterns based on the averaged image (paragraph [0022]); 
extracting, via the processor system, from the plurality of images a plurality of contours of the printed patterns within the images (paragraph [0024]), 
determining, via the processor system, a plurality of pattern measurements based on the plurality of contours, wherein pattern measurements are characteristics of the printed patterns (paragraph [0025]); and 
determining, via the processor system, the measurement data corresponding to the printed patterns based on the plurality of the pattern measurements (paragraph [0025]-[0031]).
	However, Weisbuch does not teach aligning, via a hardware processor system, the composite contour of the averaged image with respect to a reference contour of the reference pattern; extracting, via the processor system, from the plurality of images a plurality of contours of the printed patterns within the images to retain at least some stochastic variation in the plurality of images, the extracting being guided by the aligned composite contour and it does not appear to be obvious why one of ordinary skill in the art would modify Weisbuch to align, via a hardware processor system, the composite contour of the averaged image with respect to a reference contour of the reference pattern; extracting, via the processor system, from the plurality of images a plurality of contours of the printed patterns within the images to retain at least some stochastic variation in the plurality of images, the extracting being guided by the aligned composite contour.
	Accordingly, the prior art fails to teach or fairly suggest a method / a computer program product comprising a non-transitory computer readable medium having instructions therein requiring “aligning, via a hardware processor system, the composite contour of the averaged image with respect to a reference contour of the reference pattern; extracting, via the processor system, from the plurality of images a plurality of contours of the printed patterns within the images to retain at least some stochastic variation in the plurality of images, the extracting being guided by the aligned composite contour”, in the combination required by the claim.

Claims 2-14 and 16-20 are allowable by virtue of their dependency on claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hansen [US 2021/0405538 A1]
	Shibahara et al. [US 2014/0003703 A1]
	Liang et al. [US 11,422,473 B2]
	Tsunoda [US 9,852,884 B2]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882